Exhibit 10(a)

 

SIGMA-ALDRICH SUPPLEMENTAL RETIREMENT PLAN

 

1. PURPOSE

 

Sigma-Aldrich Corporation (“Company”) hereby establishes the Sigma-Aldrich
Supplemental Retirement Plan (“Plan”) to provide eligible key employees of the
Company with supplemental retirement income and to provide such employees with
competitive retirement and capital accumulation benefits. In addition, the Plan
is intended to provide eligible key employees additional incentive to remain
employed by the Company and to attract certain executive-level employees.

 

2. DEFINITIONS

 

The following definitions shall be applicable throughout the Plan:

 

  2.1 Account.

 

“Account” means a bookkeeping account established and maintained by the Company
for each Participant reflecting Credits and earnings and losses thereon in
accordance with the Plan.

 

  2.2 Accounting Date.

 

“Accounting Date” means each Business Day on which a calculation concerning an
Account is performed, or as otherwise defined by the Committee.

 

  2.3 Active Participant.

 

“Active Participant” means an Employee who is (i) an executive of the Company;
(ii) a member of the Company’s Leadership Team; and (iii) designated by the CEO
as an Active Participant in the Plan for any Plan Year. “Active Participant”
shall also mean any other Employee designated by the CEO as an Active
Participant in the Plan for any Plan Year.

 

  2.4 Affiliate.

 

“Affiliate” when used with reference to a Change of Control, shall be defined by
reference to the Securities Exchange Act of 1934 and rules in effect thereunder
as of the Effective Date.

 

  2.5 Annual Base Salary.

 

“Annual Base Salary” means the base salary of an Active Participant for a given
Plan Year, as determined by the Committee.



--------------------------------------------------------------------------------

  2.6 Annual Credit.

 

“Annual Credit” means an annual credit made on behalf of an Active Participant
by the Company as more fully described in Section 7. In the event the Committee
elects to credit an Active Participant with an Annual Credit for a Plan Year,
the amount of such Annual Credit for any such Plan Year shall be equal to six
percent (6%) of such Active Participant’s Annual Base Salary on January 1 of the
applicable Plan Year. After April 1, 2004, the Annual Credit shall be pro rated
as specified in Section 2.19 to reflect a partial year of participation with
respect to any Employee who becomes an Active Participant after January 1 of the
applicable Plan Year.

 

  2.7 Associate.

 

“Associate” when used with reference to a Change of Control, shall be defined by
reference to the Securities Exchange Act of 1934 and rules in effect thereunder
as of the Effective Date.

 

  2.8 Beneficial Owner.

 

“Beneficial Owner” when used with reference to a Change of Control, shall be
defined by reference to the Securities and Exchange Act of 1934 and rules in
effect thereunder as of the Effective Date.

 

  2.9 Beneficiary.

 

“Beneficiary” means the person or persons designated by the Participant to the
extent applicable in accordance with the Plan, or if no person or persons are so
designated, the estate of a deceased Participant.

 

  2.10 Board.

 

“Board” means the Board of Directors of the Company or its designee.

 

  2.11 Business Day.

 

“Business Day” means a day on which the New York Stock Exchange is open for
trading activity.

 

  2.12 Cause.

 

“Cause” means (i) engaging by a Participant in willful misconduct which is
materially injurious to the Company; (ii) conviction of a Participant by a court
of competent jurisdiction of, or entry of a plea of nolo contendere with respect
to, a felony; (iii) engaging by a Participant in fraud, material dishonesty or
gross misconduct in connection with the business of the Company; (iv) engaging
by a Participant in any act of moral turpitude reasonably likely to materially
and adversely affect the Company or its business; or (v) a Participant’s current
chronic abuse of or dependency on alcohol or drugs (illicit or otherwise).

 

  2.13 CEO.

 

“CEO” means the Chief Executive Officer of the Company.

 

  2.14 Change of Control.

 

“Change of Control” occurs if any individual, corporation, partnership or other
Person or entity, together with its Affiliates and Associates, acquires as the
Beneficial Owner more than twenty-five percent (25%) in the aggregate of the
outstanding shares of the Company entitled to vote in the election of directors,

 

2



--------------------------------------------------------------------------------

or a majority of directors elected to the Board, or a majority of the persons
constituting a group authorized to hire or terminate employment of officers, if
other than the Board, are different from the directors or persons constituting
the Board or group just prior to the start of such period, or a group other than
the Board is created to hire or terminate employment of officers.

 

  2.15 Committee.

 

“Committee” means the Compensation Committee of the Board.

 

  2.16 Company.

 

“Company” means Sigma-Aldrich Corporation.

 

  2.17 Continuous Participation.

 

“Continuous Participation” means a period of continuous employment as a
full-time Employee of the Company beginning on the date on which an Employee
first becomes an Active Participant and ending on the Employee’s Termination. In
the event an Employee has a Termination and subsequently becomes an Employee and
an Active Participant, any Continuous Participation shall begin on the date such
individual again becomes an Active Participant. Any Continuous Participation
that may have accrued prior to a Termination shall be forfeited.

 

  2.18 Credit.

 

“Credit” means any Annual Credit and/or Discretionary Credit.

 

  2.19 Credit Date.

 

“Credit Date” means the first day of each Plan Year. Notwithstanding the
foregoing, with respect to the Plan Year beginning January 1, 2004, the Credit
Date shall be April 1, 2004. With respect to an Employee who thereafter becomes
an Active Participant after January 1 of any Plan Year, the “Credit Date” for
such Plan Year means the first day of the month following the date such Employee
becomes an Active Participant. “Credit Date” shall also mean any other date on
which Credits are credited to an Active Participant’s Account in accordance with
rules prescribed by the Committee. In the event that the applicable Credit Date
is not a day on which the Company is open for business, the applicable Credits
shall be made as soon as administratively feasible after the applicable Credit
Date and otherwise in accordance with the Plan, but in any event not later than
two Business Days after the applicable Credit Date.

 

  2.20 Disability or Disabled.

 

A Participant shall be considered “Disabled” or to have a “Disability” if the
Participant is determined to have a Disability under the Retirement Plan. In the
event that the Participant does not participate in the Retirement Plan, the
Participant shall be disabled for purposes of this Plan if the Participant is
determined to be totally and permanently disabled by the Social Security
Administration, or comparable agency in the country of Participant’s employment.

 

3



--------------------------------------------------------------------------------

  2.21 Discretionary Credit.

 

“Discretionary Credit” means any credit that may be made on behalf of an Active
Participant by the Company in addition to the Annual Credit, as determined under
this Plan and otherwise in sole discretion of the CEO.

 

  2.22 Effective Date.

 

“Effective Date” means January 1, 2004.

 

  2.23 Election.

 

“Election” means a Participant’s delivery of a written notice of election to the
Committee or its designee electing the form of payment on Retirement or
investment alternatives to the extent there is an Account maintained on his or
her behalf under the Plan.

 

  2.24 Employee.

 

“Employee” means an individual classified by the Committee as an employee of the
Company.

 

  2.25 Good Reason.

 

“Good Reason” when used with reference to a voluntary termination by a
Participant from his or her employment with the Company within two years after a
Change of Control, shall mean (i) a reduction in such Participant’s base salary
as in effect immediately prior to a Change of Control; or (ii) a reduction in
such Participant’s status, position, responsibilities or duties as in effect
immediately prior to a Change of Control.

 

  2.26 Participant.

 

“Participant” includes both (i) an Active Participant and (ii) an Employee who
was formerly an Active Participant, had any Credits credited to an Account on
his or her behalf and is continuing in a period of Continuous Participation,
despite ceasing to be an Active Participant.

 

  2.27 Payment Form.

 

“Payment Form” means one of the following forms of payment on Retirement elected
in a Participant’s Election:

 

(i) A lump sum payment.

 

(ii) Payment over a specified number of years, with a maximum payment period of
fifteen (15) years, where the first payment shall be payable on the date of the
Participant’s Retirement, and payments shall be payable annually thereafter
until the specified number of payments have been made.

 

  2.28 Person.

 

“Person” means an individual, a partnership, a corporation, an association, a
joint stock company, a limited liability company, a trust, a joint venture, an
unincorporated organization or a governmental entity or any department, agency
or political subdivision thereof.

 

4



--------------------------------------------------------------------------------

  2.29 Plan.

 

“Plan” means this Sigma-Aldrich Supplemental Retirement Plan as amended from
time to time.

 

  2.30 Plan Year.

 

“Plan Year” means the annual period commencing January 1 and ending the
following December 31.

 

  2.31 Retirement.

 

“Retirement” means a Termination on or after the date a Participant attains the
earlier of his or her Normal Retirement Date or Early Retirement Date as defined
in accordance with the Retirement Plan.

 

  2.32 Retirement Plan.

 

“Retirement Plan” means the Sigma-Aldrich Corporation Retirement Security Value
Plan, which is incorporated herein by reference.

 

  2.33 Termination.

 

“Termination” means termination of services as an Employee for any reason.

 

  2.34 Year(s) of Participation.

 

“Year of Participation” means a 12-month period of Continuous Participation.
“Years of Participation” means contiguous 12-month periods of Continuous
Participation. Any Year(s) of Participation that accrued prior to a Termination
shall be forfeited.

 

3. ADMINISTRATION

 

Full power and authority to construe, interpret and administer the Plan shall be
vested in the Committee. This power and authority includes, but is not limited
to, selecting investment options, establishing the level of Discretionary
Credits (if any) to the Plan, establishing Annual Credit and Discretionary
Credit terms and conditions, receiving and approving beneficiary designation
forms, and adopting modifications, amendments and procedures as may be deemed
necessary, appropriate or convenient by the Committee. Decisions of the
Committee shall be final, conclusive and binding on all parties. The Committee,
in its sole discretion, may delegate day-to-day administration of the Plan to an
employee or employees of the Company or to a third-party administrator. The
Committee may also rely on outside counsel, independent accountants or other
consultants or advisors for advice and assistance in fulfilling its
administrative duties under the Plan. Notwithstanding the foregoing, the CEO
shall select Employees eligible to participate in the Plan and Participants
eligible for a Discretionary Credit (if any).

 

5



--------------------------------------------------------------------------------

4. ELIGIBILITY

 

The CEO shall have the authority to select from executive Employees who are
members of the Company’s Leadership Team those Employees who shall be Active
Participants eligible for Annual Credits under the Plan in each Plan Year.
Notwithstanding the foregoing, the CEO may select any other Employee who shall
be an Active Participant eligible for Annual Credits under the Plan in each Plan
Year. The list of Active Participants is set forth in Appendix A, which shall be
amended from time to time by the CEO to reflect then current Active
Participants. In addition, the CEO may designate any Active Participant(s) who
shall be eligible for Discretionary Credits under the Plan with respect to a
specified Plan Year. The CEO is not obligated to designate any Participant as
eligible for Discretionary Credits in any given Plan Year, and may, in his or
her sole discretion, designate some but not all Active Participants as eligible
for any Discretionary Credits. A designation as eligible for a Discretionary
Credit in one Plan Year does not confer such eligibility upon any Participant in
any other Plan Year.

 

5. PARTICIPANT ACCOUNTS

 

There shall be established an Account, to which there shall be credited any
Annual Credits as of each Credit Date. In addition, Discretionary Credits, if
any, shall be allocated to an Active Participant’s Account on any applicable
Credit Date in accordance with rules prescribed by the Committee. Each such
Account shall be credited or debited, as appropriate, on each Accounting Date
with income or loss, as appropriate, based upon a hypothetical investment in any
one or more of the investment options available under the Plan, as prescribed by
the Committee. The Committee may, in its sole discretion, prescribe investment
alternatives under the Plan that are substantially similar in the aggregate to
the investment options available under the Section 401(k) plan maintained by the
Company; provided that, an investment alternative reflecting an investment in
Company stock shall not be available under this Plan.

 

6. TERMS OF PARTICIPATION

 

  6.1 In General.

 

Any Employee selected by the CEO to participate in the Plan shall deliver to the
Committee or its designee an Election on a form prescribed by the Committee,
electing the Payment Form, and setting forth the investment options which shall
be used to credit his or her Account with investment gains or charge his or her
Account with losses in accordance with Section 5. An Employee so selected by the
CEO shall begin participation in the Plan on the first day of the month such
Employee is designated as an Active Participant or at such other time as
designated by the Committee, except those Employees who are selected by the CEO
to participate in the Plan in April, 2004, whose participation in the Plan shall
begin on the Effective Date. If a specific election has not been made with
respect to any period, the Election (if any) effective with respect to the
immediately preceding period shall remain in effect. An effective Election may
not be revoked or modified except as determined by the Committee or as stated in
the Plan.

 

  6.2 Investment Alternatives for Existing Balances.

 

A Participant may elect to change an existing Election as to the investment
alternatives in effect with respect to existing amounts in his or her Account
(in increments prescribed by the Committee) for any Plan Year, or such other
period as prescribed by the Committee, by submitting a new Election prior to the
beginning of such Plan Year, or such other period as prescribed by the
Committee, and subject to such other restrictions as determined by the
Committee.

 

6



--------------------------------------------------------------------------------

7. CREDITS

 

In the sole discretion of the Committee, the Company shall credit each Active
Participant’s Account with an Annual Credit on the applicable Credit Date. In
addition, with respect to any Active Participant who has also been designated in
accordance with the Plan as eligible for a Discretionary Credit, the CEO may
credit such Active Participant’s Account with a Discretionary Credit (if any) on
the applicable Credit Date in an amount to be determined by the CEO’s sole
discretion. The amount of any Discretionary Credits may vary between Active
Participants eligible for any such Discretionary Credit in the CEO’s sole
discretion.

 

7.1 Vesting.

 

Each Participant shall be zero percent (0%) vested in the amount of Credits and
earnings and losses thereon credited to such Participant’s Account until such
Participant has completed five (5) Years of Participation and shall be fifty
percent (50%) vested in the amount of Credits and earnings (or losses) thereon
credited to such Participant’s Account after such Participant has completed five
(5) Years of Participation. Each Participant shall continue to vest an
additional ten percent (10%) in the amount of Credits (if any) and earnings (or
losses) thereon credited to such Participant’s Account for each additional Year
of Participation such Participant completes after his or her initial five (5)
Years of Participation. Each Participant shall be one hundred percent (100%)
vested in the amount of Credits and earnings (or losses) to be credited to such
Participant’s Account after such Participant has completed ten (10) Years of
Participation.

 

In the event of a Participant’s Termination, other than a Termination by the
Company (other than for Cause) or by the Employee for Good Reason within two (2)
years after a Change of Control that occurs while the Participant is employed
with the Company, and other than a Termination on account of death, Disability,
or Retirement, such Participant’s Account shall be forfeited to the extent not
vested. In the event of a Participant’s Termination by the Company (other than
for Cause) or by the Participant for Good Reason within two (2) years after a
Change of Control that occurs while the Participant is employed with the
Company, or a Termination on account of death, Disability or Retirement, such
Participant shall immediately become one hundred percent (100%) vested in any
Credits and earnings or losses thereon credited to his or her Account as of the
date of Termination.

 

7.2 Account Holdbacks.

 

Upon a Participant’s Termination, the Company reserves the right to withhold
payment of a portion of his or her Account to the extent that the Participant
owes the Company any amounts at the time of his or her Termination, as
determined by the Committee.

 

8. DISTRIBUTION

 

  8.1 In General.

 

A Participant’s Account shall be distributed as soon as administratively
feasible following Termination (other than Retirement) in the form of a lump
sum, to the extent vested and subject to any limitations or conditions as
determined by the Committee. A Participant’s Account shall be distributed in
such Payment Form in accordance with a Participant’s Election (or in a lump sum
if no Election is made by a Participant) as soon as administratively feasible
following Retirement, to the extent vested and subject to any limitations or
conditions as determined by the Committee. If no Election is made by a
Participant, such Account shall be paid in a single lump sum as soon as
administratively feasible following Retirement. A Participant may change an
Election to provide for a different Payment Form at any time up to 12 months
before Retirement.

 

7



--------------------------------------------------------------------------------

  8.2 Death.

 

In the event of the Participant’s death, the Company shall pay all vested
amounts in such Participant’s Account to the Participant’s Beneficiary in a
single lump sum as soon as administratively feasible following death.

 

  8.3 Form of Distribution.

 

Distribution of a Participant’s Account shall be made in cash.

 

9. BENEFICIARY DESIGNATION

 

A Participant may designate one or more persons (including a trust) to whom or
to which payments are to be made if the Participant dies before receiving
distribution of all amounts due under the Plan. A Participant may, at any time,
elect to change the designation of a Beneficiary. A designation of Beneficiary
will be effective only after the signed designation of Beneficiary is filed with
the Committee or its designee while the Participant is alive and will cancel all
designations of Beneficiary signed and filed earlier. If the Participant fails
to designate a Beneficiary as provided above or if all of a Participant’s
Beneficiaries predecease him or her and he or she fails to designate a new
Beneficiary, the remaining unpaid amounts shall be paid in one lump sum to the
estate of such Participant. If all Beneficiaries of the Participant die after
the Participant but before complete payment of all amounts due hereunder, the
remaining unpaid amounts shall be paid in one lump sum to the estate of the last
to die of such Beneficiaries.

 

10. UNSECURED GENERAL CREDITOR STATUS OF EMPLOYEE

 

The payments to Participants and their Beneficiaries hereunder shall be made
from the general corporate assets of the Company. No person shall have any
interest in any such assets by virtue of the provisions of this Plan. The
Company’s obligation hereunder shall be an unfunded and unsecured promise to pay
money in the future. To the extent that any person acquires a right to receive
payments from the Company under the provisions hereof, such right shall be no
greater than the right of any unsecured general creditor of the Company; no such
person shall have nor acquire any legal or equitable right, interest or claim in
or to any property or assets of the Company. Any Accounts maintained under this
Plan shall be hypothetical in nature and shall be maintained for bookkeeping
purposes only. Neither the Plan nor any Account shall hold any actual funds or
assets.

 

11. INALIENABILITY OF BENEFITS

 

The interests of the Participants and their Beneficiaries under the Plan may not
in any way be voluntarily or involuntarily transferred, alienated or assigned,
nor subject to attachment, execution, garnishment or other such equitable or
legal process. A Participant or Beneficiary cannot waive the provisions of this
Section.

 

12. CLAIMS PROCEDURE

 

The following claims procedures shall apply for purposes of this Plan. Any and
all persons presenting claims hereunder (individually or collectively,
“Claimant”) must follow these procedures:

 

(i) For claims procedure purposes, the Committee shall appoint among themselves
a

 

8



--------------------------------------------------------------------------------

chairperson of the Committee (or the chairperson of any other Committee
designated by the Company to administer this Plan, or a designated member of the
Board of Directors or other governing body of the Company).

 

(ii) A Claimant shall make a claim for benefits hereunder by submitting a
written claim to the Company (or its designee) addressed to: Sigma-Aldrich
Corporation, 3050 Spruce Street, St. Louis, Missouri 63103, Attn: Supplemental
Retirement Plan/Committee. The Committee shall decide whether the claim shall be
allowed, and the following claims procedure shall apply:

 

a) If for any reason a claim for benefits under this Plan is denied by the
Committee in whole or in part, the Committee shall deliver to the Claimant a
written explanation setting forth: the specific reason or reasons for the
adverse determination; references to specific Plan provisions on which the
determination is based; a description of any additional material or information
necessary for the Claimant to perfect the claim and an explanation of why such
material or information is necessary; and a description of the Plan’s review
procedure including a statement of the Claimant’s rights to bring a civil action
under Section 502 of ERISA following an adverse determination on review, all
written in a manner calculated to be understood by the Claimant. For this
purpose:

 

(1) The Committee’s claim shall be deemed filed when delivered in writing as
provided herein.

 

(2) The Committee’s explanation shall be in writing delivered to the Claimant
within 90 days after receipt of the claim by the Plan, unless the Committee
determines that special circumstances require an extension of time for
processing the claim. If such an extension of time for processing is required,
written notice of the extension shall be furnished to the Claimant prior to the
termination of the initial 90 day period. In no event shall such extension
exceed a period of 90 days from the end of such initial period. The extension
notice shall indicate the special circumstances requiring an extension of time
and the date by which the Committee expects to render the benefit determination.
If the period of time is extended because the Claimant has failed to provide
necessary information to decide the claim, the period for making the benefit
determination shall be tolled from the date on which the notification of the
extension is sent to the Claimant, until the date on which the Claimant provides
the information.

 

b) The Claimant shall have 60 days following his or her receipt of a notice of
adverse benefit determination to file with the Committee a written request for
review of the denial. Claimant shall have the opportunity to submit written
comments, documents, records and other information relating to the claim for
benefits. Claimant shall be provided, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the Claimant’s claim for benefits. The review of the
claim shall take into account all comments, document, records, and other
information submitted by the Claimant relating to the claim, without regard to
whether such information was submitted or considered in the initial benefit
determination.

 

c) In the case of a request for review of an adverse benefit determination, the
Company shall designate an individual or Committee (herein the “Reviewer”) to
review the claim. On review, the Reviewer shall notify the Claimant not later
than 60 days after the Company’s receipt of the request for review, unless the
Review determines that special circumstances require an extension of time for
processing the claim, in which case a decision shall be rendered as soon as
possible, but not later than 120 days after receipt of other request for review.
If such an extension of time for review is required because of special
circumstances written notice of the extension shall be furnished to the Claimant
prior to the commencement of the extension. The extension notice shall indicate
the special circumstances requiring an extension of time and the date by which
the Plan expects to render the determination on review. If the period of time is
extended because the Claimant has failed to provide necessary information to
decide the claim, the period for making the benefit determination shall be
tolled from the date on which the notification of the extension is sent to the
Claimant, until the date on which the Claimant provides the information. The
decision on review shall

 

9



--------------------------------------------------------------------------------

be in writing and in the case of an adverse benefit determination shall include:
(1) the specific reason or reasons for the decision; (2) references to the
specific Plan provisions on which the benefit determination is based; (3) a
statement that the Claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant to the Claimant’s claim for benefits; and (4) a statement
of the Claimant’s right to bring an action under Section 502(a) of ERISA, all
written in a manner calculated to be understood by the Claimant. If the decision
on review is not furnished within such time, the claim shall be deemed denied on
review.

 

To the extent permitted by law, a decision on review by the Reviewer shall be
binding and conclusive upon all persons whomsoever. Completion of the claims
procedure described in this Section shall be a mandatory precondition that must
be complied with prior to commencement of a legal or equitable action in
connection with the Plan by a person claiming rights under the Plan, or by
another person claiming rights through such a person.

 

13. GOVERNING LAW

 

To the extent not preempted by Federal law, the provisions of this Plan shall be
interpreted and construed in accordance with the laws of the State of Missouri
without regard to conflict of law provisions.

 

14. AMENDMENTS

 

The Board or the Committee may amend or terminate this Plan at any time in its
discretion; provided, however, that such amendment or termination shall not
adversely affect Credits and earnings or losses previously credited to a
Participant’s Account.

 

IN WITNESS WHEREOF, this Plan is adopted effective the first day of January,
2004.

 

SIGMA-ALDRICH CORPORATION.

By:

 

/s/ Kirk A. Richter

--------------------------------------------------------------------------------

Name:

 

Kirk A. Richter

Title:

 

Treasurer

 

10